Case 1:19-cv-24608-KMW Document 11 Entered on FLSD Docket 12/17/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                              CASE NO.: 1:19-cv-24608-KMW

 ANGEL FELIZ,

        Plaintiff,

 vs.

 ONE ADVANTAGE, LLC,

      Defendant.
 _______________________________________/

                          DEFENDANT ONE ADVANTAGE, LLC’S
                         CORPORATE DISCLOSURE STATEMENT

        Defendant One Advantage, LLC (“Defendant”), hereby provides the following

 corporate disclosure statement:

        Defendant is wholly owned by Firstsource Business Process Services, LLC, which in

 turn is wholly owned by Firstsource Group USA, Inc., which in turn is wholly owned by

 Firstsource Solutions, Ltd, a limited liability company organized under the laws of India and

 publicly traded in India.

 Date: December 17, 2019

                                          Respectfully submitted,

                                           FIELDS HOWELL LLP
                                           Attorneys for the Defendant, One Advantage,
                                           LLC
                                           9155 So. Dadeland Blvd.
                                           Suite 1012
                                           Miami, FL 33156
                                           Tel: (786) 870-5600
Case 1:19-cv-24608-KMW Document 11 Entered on FLSD Docket 12/17/2019 Page 2 of 2




                                    Fax: (855) 802-5821

                                    By:/s/ Armando P. Rubio
                                       Armando P. Rubio, Esq.
                                       Florida Bar No. 478539
                                       arubio@fieldshowell.com
                                       aduarte@fieldshowell.com
